In consolidated proceedings to review assessments of the petitioner’s real property for the tax years 1984 through 1987, Gennaro Iagallo and the Board of Assessment Review of the Town of Greenburgh appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Westchester County (Palella, J.), entered November 13, 1989, as utilized the straight line method of capitalization to calculate the assessments.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
There was ample evidence in the record to support the Supreme Court’s determination to utilize the straight line method in computing the capitalization rate. Eiber, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.